DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (USPG Pub No. 2020/0233176), hereinafter “Feng”, in view of Cheng (USPG Pub No. 2019/0306296) and Ma (USPG Pub No. 2020/0041752).
Regarding claim 1, Feng discloses an electronic device (300) (see Fig. 5, Paragraph 20) comprising: and a camera module (200) disposed in the inner space of the housing and including (see Figs. 2, 5): a barrel (10) having an opening (see Fig. 2); and a plurality of lenses (20) with aligned centers with an image sensor (70) in an inner space of the barrel (10) (see Fig. 2), wherein the plurality of lenses comprises at least one other lens (22-24) and a first lens (21) disposed closest to the opening and having a first outer diameter (see Figs. 2, 3), wherein the first lens (21) includes: a lens portion, forming an effective area of the first lens (21), the lens portion exposed to the opening (see Fig. 3); a connecting portion, forming a portion of an ineffective area of the first lens (21), extended from the lens portion and inclined at an angle in a first direction away from the lens portion (see Fig. 3); and a flange portion, forming another portion of the ineffective area of the lens portion, extended from the connecting portion in a second direction substantially perpendicular to a stack direction of the plurality of lenses (see Fig. 3), wherein the barrel (10) includes: a head portion (11) containing the opening and having a second outer diameter based on an outer surface of the head portion, the outer surface of the head portion (11) being substantially parallel to the stack direction (see Fig. 3); a body portion (12) extending from the head portion (11), connected to the head portion (11) via a connection surface (see Fig. 3), and accommodating the at least one other lens (22-24) of the plurality of lenses (see Fig. 3), and having a third outer diameter greater than the second outer diameter (see Fig. 3); and an engaging portion formed in the inner space of the barrel and engaged with the flange portion (see Fig. 3). 
Feng discloses the claimed invention except for a housing including at least one cover including a camera-exposed region; a display disposed in an inner space of the housing, and visible from outside the electronic device through at least a part of the at least one cover, wherein the display includes a through-hole formed at least in part of the display; the body portion defining a first surface that is oblique relative to the outer surface of the head portion and the connection surface, wherein the camera-exposed region corresponds to the barrel, wherein the camera module is disposed such that the head portion penetrates at least part of the through-hole, wherein the first outer diameter of the first lens is greater than the second outer diameter of the head portion, wherein the second outer diameter of the head portion is less than the diameter of the through-hole, and wherein the diameter of the through-hole is less than the first outer diameter of the first lens.
In the same field of endeavor, Cheng discloses a housing (220) including at least one cover (130) including a camera-exposed region (see Figs. 1, 7); a display (110) disposed in an inner space of the housing, and visible from outside the electronic device through at least a part of the at least one cover (130), wherein the display includes a through-hole formed at least in part of the display (110); wherein the camera module is disposed such that the head portion penetrates at least part of the through-hole, wherein the second outer diameter of the head portion is less than the diameter of the through-hole, and wherein the diameter of the through-hole is less than the first outer diameter of the first lens (see Figs. 1, 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic device of Feng with a housing including at least one cover including a camera-exposed region; a display disposed in an inner space of the housing, and visible from outside the electronic device through at least a part of the at least one cover, wherein the display includes a through-hole formed at least in part of the display; wherein the camera module is disposed such that the head portion penetrates at least part of the through-hole, wherein the second outer diameter of the head portion is less than the diameter of the through-hole, and wherein the diameter of the through-hole is less than the first outer diameter of the first lens of Cheng for the purpose of preventing a front camera from affecting the full-screen display effect for an electronic device (Paragraph 3).
Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
In addition, in the same field of endeavor, Ma discloses the body portion defining a first surface that is oblique relative to the outer surface of the head portion and the connection surface (see Fig. 1), wherein the first outer diameter of the first lens is greater than the second outer diameter of the head portion (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic device of Feng and Cheng with the body portion defining a first surface that is oblique relative to the outer surface of the head portion and the connection surface, wherein the first outer diameter of the first lens is greater than the second outer diameter of the head portion of Ma for the purpose of preventing the lens module from having a low yield and improving manufacturing convenience (Paragraphs 3, 11).
Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Feng further discloses wherein the lens portion is disposed in the head portion (11) in the inner space of the barrel (10) and the flange portion is engaged to the body portion in the inner space of the barrel (see Fig. 3).
Regarding claim 3, Feng discloses wherein when the camera module performs an operation of focusing an image (see Fig. 3). Feng, Cheng and Ma teach the electronic device set forth above for claim 1, Cheng further discloses and a relative distance between the barrel and the at least one cover is fixed or varied (see Fig. 1). It would have been obvious to provide the electronic device of Feng and Ma with the teachings of Cheng for at least the same reasons set forth above with respect to claim 1.
Regarding claim 4, Feng further discloses wherein the connection surface is formed in the second direction from the head portion to the body portion (see Fig. 3).
Regarding claim 5, Feng further discloses wherein a first vertical distance from a top of the head portion to the engaging portion is greater than a height of the head portion (see Fig. 3). Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Feng further discloses wherein the angle in the first direction is in a range with respect to the second direction (see Fig. 3). Feng, Cheng and Ma disclose the claimed invention, but do not specify between 15 degrees to 75 degrees. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic device of Feng, Cheng and Ma with between 15 degrees to 75 degrees for the purpose of preventing the lens module from having a low yield (Paragraph 3 of Ma) and improving manufacturing convenience (Paragraph 11 of Ma).
Regarding claim 9, Feng, Cheng and Ma teach the electronic device set forth above for claim 1, Cheng further discloses wherein the housing further includes: a lateral member surrounding a periphery of the at least one cover, wherein the at least one cover (86/88) includes: a front cover; and a rear cover facing a direction opposite to the front cover, and wherein the lateral member is disposed to surround a space between the front cover and the rear cover (see Figs. 1, 7). It would have been obvious to provide the electronic device of Feng and Ma with the teachings of Cheng for at least the same reasons set forth above with respect to claim 1.

Claims 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (USPG Pub No. 2020/0233176) in view of Mathew (USPG Pub No. 2010/0315570) and Ma (USPG Pub No. 2020/0041752).
Regarding claim 14, Feng discloses an electronic device (300) (see Fig. 5, Paragraph 20) comprising: and a camera module (200) disposed and including (see Fig. 2): a barrel (10) having an opening formed toward the front cover (see Fig. 5); and a plurality of lenses (20) disposed with aligned centers with an image sensor (70) in an inner space of the barrel (10) (see Fig. 2), wherein the plurality of lenses comprises at least one other lens (22-24) and a first lens (21) disposed closest to the opening and having a first outer diameter (see Figs. 2, 3), wherein the first lens (21) includes: a lens portion, forming an effective area of the first lens, exposed to the opening (see Fig. 3); a connecting portion, forming a portion of an ineffective area of the first lens (21), extended from the lens portion and inclined at a predetermined angle in a first direction away from the lens portion (see Fig. 3); and a flange portion, forming another portion of the ineffective area of the first lens (21), extending from the connecting portion in a second direction perpendicular to a stack direction of the plurality of lenses (see Fig. 3), wherein the barrel (10) includes: a head portion (11) containing the opening and having a second outer diameter based on an outer surface of the head portion, the outer surface of the head portion (11) being substantially parallel to the stack direction (see Fig. 3); a body portion (12) connected to the head portion by a connection surface, and accommodating at least one other lens (22-24) of the plurality of lenses (see Fig. 3), and having a third outer diameter greater than the second outer diameter (see Fig. 3); and an engaging portion formed in the inner space of the barrel and engaged with the flange portion (see Fig. 3). 
Feng discloses the claimed invention except for a housing including a front cover, a rear cover facing a direction opposite to the front cover, and a lateral member surrounding a space between the front and rear covers and including a support member extended at least partially into the space; a display disposed between the front cover and the support member and viewable from outside the electronic device through at least a part of the front cover; a camera module disposed between the rear cover and the support member in the space, the body portion defining a first surface that is oblique relative to both the outer surface of the head portion and the connection surface, and wherein the first outer diameter of the first lens is greater than the second outer diameter of the head portion as defined by the outer surface.
	In the same field of endeavor, Mathew discloses a housing including a front cover (86), a rear cover (26) facing a direction opposite to the front cover, and a lateral member surrounding a space between the front and rear covers and including a support member extended at least partially into the space (see Fig. 8); a display (82) disposed between the front cover and the support member and viewable from outside the electronic device (102) through at least a part of the front cover, a camera module disposed between the rear cover and the support member in the space (see Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic device of Feng with a housing including a front cover, a rear cover facing a direction opposite to the front cover, and a lateral member surrounding a space between the front and rear covers and including a support member extended at least partially into the space; a display disposed between the front cover and the support member and viewable from outside the electronic device through at least a part of the front cover, a camera module disposed between the rear cover and the support member in the space of Mathew for the purpose of providing a durable display for electronic devices (Paragraphs 3, 4).
In addition, in the same field of endeavor, Ma discloses the body portion defining a first surface that is oblique relative to both the outer surface of the head portion and the connection surface (see Fig. 1), and wherein the first outer diameter of the first lens is greater than the second outer diameter of the head portion as defined by the outer surface (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the electronic device of Feng and Mathew with the body portion defining a first surface that is oblique relative to both the outer surface of the head portion and the connection surface, and wherein the first outer diameter of the first lens is greater than the second outer diameter of the head portion as defined by the outer surface of Ma for the purpose of preventing the lens module from having a low yield and improving manufacturing convenience (Paragraphs 3, 11).
Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 15, Feng further discloses wherein the lens portion is disposed at a position corresponding to the head portion in the inner space of the barrel and the flange portion is disposed at a position corresponding to the body portion in the inner space of the barrel (10) (see Fig. 3), and wherein the connection surface that connects the head portion to the body portion defines a plane that is substantially perpendicular to the stack direction and perpendicular to the outer surface of the head portion (11) (see Fig. 3), and wherein the plane defined by the connection portion intersects the lens portion in absence of intersecting the connecting portion of the ineffective area of the lens (see Fig. 3).
Regarding claim 18, Feng, Mathew and Ma teach the electronic device set forth above for claim 14, Ma further discloses wherein a first vertical distance from a top of the head portion to the engaging portion (1113a/1112c) is greater than a height of the head portion (1111) (see Fig. 2).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (USPG Pub No. 2020/0233176) and Ma (USPG Pub No. 2020/0041752).
Regarding claim 19, Feng discloses a camera module (200) (see Fig. 1), said camera module comprising: a housing (10) having a circular opening (see Fig. 1); and a plurality of lenses (20)  disposed in the housing (10), including a first lens (21) and at least one other lens (22-24) (see Fig. 3), wherein the first lens (21) comprises: a circular lens portion exposed by the opening (see Figs. 2, 3); and an annular connecting portion surrounding the circular lens portion, the annular connecting portion extending at an angle away from the opening and the lens portion (see Figs. 2, 3), wherein the housing (10) covers the annular connecting portion (see Fig. 3), wherein the housing includes: -a head portion (11) defining an outer surface that is substantially parallel to an optical axis of the lens, the outer surface of the head portion defining a diameter of the head portion (see Figs. 2, 3), and a body portion (12-13) connected to the head portion (11) by a connection surface (see Figs. 2, 3), and accommodating the at least one other lens of the plurality of lenses (see Fig. 3), wherein a diameter of the annular connecting portion exceeds a diameter of the opening (see Fig. 3). 
Feng discloses the claimed invention except for the body portion defining a first surface that is oblique relative to both the outer surface of the head portion and the connection surface, and wherein a diameter of the lens exceeds a diameter of the head portion.
In the same field of endeavor, Ma discloses the body portion defining a first surface that is oblique relative to both the outer surface of the head portion and the connection surface (see Fig. 1), and wherein a diameter of the lens exceeds a diameter of the head portion (see Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the camera module of Feng with the body portion defining a first surface that is oblique relative to both the outer surface of the head portion and the connection surface, and wherein a diameter of the lens exceeds a diameter of the head portion of Ma for the purpose of preventing the lens module from having a low yield and improving manufacturing convenience (Paragraphs 3, 11).
Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 20, Feng further discloses wherein the housing (10) further comprises: a connecting portion connecting the head portion to a body portion of the housing (see Figs. 2, 3), the connecting portion defining a plane that is substantially perpendicular to the optical axis of the lens (see Figs. 2, 3), wherein the lens further comprises: a flange portion connected to the annular connecting portion and extending away from the lens portion, the flange portion covered by the connection portion of the housing (see Fig. 3), and wherein the plane defined by the connection portion intersects the circular lens in absence of intersecting the annular connecting portion (see Fig. 3). Furthermore, such a modification would have involved a mere change in the shape and size of a component. A change in shape and size is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966) and In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 10-13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the references, alone or in combination, disclose or teach the electronic device presented in claim 9, and specifically comprising wherein the lateral member includes a support member extended at least in part to the space and having a first through-hole formed at a position corresponding to the head portion, and wherein the camera module is disposed between the support member and the rear cover, wherein the body portion defines a second surface that contacts the first lens, wherein the second surface includes a vertical part contacting a vertical portion of the first lens, a horizontal part contacting a horizontal portion of the first lens, and an oblique part connecting the vertical portion and horizontal portion, and wherein the oblique part of the second surface is substantially parallel to the first surface of the body portion, and is disposed distally from a corresponding part of the first lens so as to define a gap therebetween as disclosed in claim 10.
The following is a statement of reasons for the indication of allowable subject matter: none of the references, alone or in combination, disclose or teach the electronic device presented in claim 14, and specifically comprising wherein the support member | has a first through-hole formed at a position corresponding to the head portion, and wherein the camera module is disposed such that the head portion is exposed or protruded toward the front cover through the first through-hole, wherein the body portion defines a second surface that contacts the first lens, wherein the second surface includes a vertical part contacting a vertical portion of the first lens, a horizontal part contacting a horizontal portion of the first lens, and an oblique part connecting the vertical portion and horizontal portion, and wherein the oblique part of the second surface is substantially parallel to the first surface of the body portion, and is disposed distally from a corresponding part of the first lens so as to define a gap therebetween as disclosed in claim 16.
Prior Art Citations
               Chou et al. (USPG Pub No. 2017/0075109), Chou (USPG Pub No. 2017/0045735), Kim (USPG Pub No. 2016/0161699), Tsai et al. (USPG Pub No. 2020/0272030) and Hu et al. (USPG Pub No. 2022/0163750) are each being cited herein to show an electronic device and camera module that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        12/3/2022